Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated January 20, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed January 20, 2021 have been considered.


Claim Objections

 	Claims 7, 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. [US Patent # 9,286,987].
With respect to claim 1, Dong et al. disclose a memory device [figs. 9 and 10a-e], comprising: a memory block [126] configured to include a plurality of memory cells coupled to a plurality of word lines, respectively; peripheral circuits [124/128] configured to perform a program operation to store data in selected memory cell which coupled to a selected word line among the a plurality of word lines, wherein the program operation includes a plurality of program loops [figs. 9 and 10]; and a control logic [110] configured to control the peripheral circuits to apply a first pass voltage [Vpass1] and a second pass voltage [Vpass2] respectively to a first unselected word line [WLn+1] and a second unselected word line [WLn-1] which are adjacent to the selected word line during the program voltage [902] is applied to the selected word line [WL - 901], and to change the first pass voltage and the second pass voltage while the program operation is performed [903a-c, figs. 10a-e].
With respect to claim 2, Dong et al. disclose the first unselected word line is coupled to memory cells programmed prior to the selected memory cells.  The unselected word line is always connected to memory cells in a nand string structure.  See figs. 1, 3 and 7.


With respect to claim 4, Dong et al. disclose the control logic controls the first pass voltage has a higher voltage level than the second pass voltage in a program loop in which the program voltage is relatively small.   This depends on what reference point in time.  See fig. 10a, at the end of loop 1010, PP5 is larger than PP4.
With respect to claim 5, Dong et al. disclose the control logic controls the first pass voltage has a smaller voltage level than the second pass voltage in a program loop in which the program voltage is relatively high. This depends on what reference point in time.  See fig. 10a, at the end of loop 1010, PP1 is smaller than PP2.
With respect to claim 6, Dong et al. disclose the control logic controls the first pass voltage and the second pass voltage to have at least three voltage levels, respectively during the plurality of program loops.  See fig. 10b.  In the cited section, there exist Vpass1_max, Vpass1_int, and Vpass1_min.
With respect to claim 8, Dong et al. disclose the plurality of program loops include first to n-th program loops, and a voltage difference between the first pass voltage and the second pass voltage is increased from a (2/n)-th program loop to the n-th program loop.  See fig. 10a.  In the cited figure, Vpass increase as the number of loop increases.
With respect to claim 9, Dong et al. disclose the control logic controls the first pass voltage to be gradually decreased during the program operation.  See fig. 10b.
With respect to claim 10, Dong et al. disclose the control logic controls the second pass voltage to be gradually increased during the program operation.  See fig. 10a.

Claim(s) 11, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. [US Patent # 9,286,987].
With respect to claim 11, Dong et al. disclose an operating method for a memory device including a plurality of memory cells coupled to a plurality of word lines, respectively, the method [figs. 9 and 10a-e] 
With respect to claim 15, Dong et al. disclose the first unselected word line is coupled to memory cells programmed prior to the program operation.  The unselected word line is always connected to memory cells in a nand string structure.  See figs. 1, 3 and 7.
With respect to claim 16, Dong et al. disclose the second unselected word line is coupled to memory cells to be programmed after the program operation.  The unselected word line is always connected to memory cells in a nand string structure.  See figs. 1, 3 and 7.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. [US Patent # 9,286,987].
With respect to claim 17, Dong et al. disclose a memory device [figs. 1b and 9], comprising: a memory block configured to include a plurality of memory cells coupled to a plurality of word lines [126], respectively; peripheral circuits [124/128] configured to perform a program operation to store data in selected memory cell which coupled to a selected word line among the a plurality of word lines, wherein the program operation includes a plurality of program loops [fig. 10a]; and a control logic [110] configured to control the peripheral circuits to apply a first pass voltage [Vpass1] and a second pass [Vpass2] [WLn+1 and WLn-1]  [904] voltage respectively to a first unselected word line and a second unselected word line which are adjacent to the selected word line during the program voltage is applied to the selected word line, and to control the first pass voltage and the second pass  voltage to have at least three voltage levels [multiple voltages with multiple loops - see fig. 10a], respectively during the program operation.
With respect to claim 18, Dong et al. disclose the first unselected word line is coupled to memory cells programmed prior to the program operation.  The unselected word line is always connected to memory cells in a nand string structure.  See figs. 1, 3 and 7.
With respect to claim 19, Dong et al. disclose the second unselected word line is coupled to memory cells to be programmed after the program operation.  The unselected word line is always connected to memory cells in a nand string structure.  See figs. 1, 3 and 7.


Allowable   Subject   Matter

  	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 7, the plurality of program loops include first to n-th program loops, and a voltage difference between the first pass voltage and the second pass voltage is decreased from the first program loop to a (2/n)-th program loop.
-with respect to claim 12, the applying the first pass voltage and the second pass voltage comprises applying, in response to the program voltage having a lower voltage level than a first threshold voltage, the first pass voltage to the first unselected word line and applying the second pass voltage having a higher voltage level than the first pass voltage to the second unselected word line.
-with respect to claim 13, the applying the first pass voltage and the second pass voltage comprises applying, in response to the program voltage having a higher voltage level than a first threshold voltage, the first pass voltage to the first unselected word line and applying the second pass voltage having an equal voltage level to the first pass voltage to the second unselected word line.
-with respect to claim 14, the applying the first pass voltage and the second pass voltage comprises applying, in response to the program voltage having a higher voltage level than a second threshold voltage, the first pass voltage to the first unselected word line and applying the second pass voltage having a lower voltage level than the first pass voltage to the second unselected word line.
-with respect to claim 20, the control logic controls the peripheral circuits to gradually increase the first pass voltage and gradually decrease the second pass voltage throughout the program operation.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications

 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 11, 2022